Case: 22-1928    Document: 19     Page: 1   Filed: 12/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  WILLIAM GRONER,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1928
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-5722, Judge Joseph L. Toth.
                 ______________________

                Decided: December 6, 2022
                 ______________________

    WILLIAM GRONER, Erie, PA, pro se.

     MATNEY ELIZABETH ROLFE, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, WILLIAM JAMES GRIMALDI,
 PATRICIA M. MCCARTHY.
                  ______________________
Case: 22-1928     Document: 19    Page: 2    Filed: 12/06/2022




 2                                    GRONER   v. MCDONOUGH



     Before MOORE, Chief Judge, TARANTO and CHEN, Circuit
                           Judges.
 PER CURIAM.
     William Groner appeals a decision of the United States
 Court of Appeals for Veteran Claims affirming the Board
 of Veterans’ Appeals’ decision denying Mr. Groner’s re-
 quest to reopen his claim for service-connected disability
 benefits. Because we lack jurisdiction, we dismiss.
                        BACKGROUND
     Mr. Groner served in the Navy from March 1970 to De-
 cember 1972, followed by service in the Naval Reserves.
 S. Appx. 8. He suffers from coronary artery disease and
 has sought service connection for that heart condition since
 1998. Id. According to Mr. Groner, his condition began
 during an inactive duty training exercise in 1981, but was
 not officially diagnosed until June 1988. S. Appx. 2.
     A Department of Veterans Affairs Regional Office (RO)
 denied Mr. Groner’s claim for service connection in 1999,
 finding there was no evidence to support an in-service car-
 diac condition. S. Appx. 8. Mr. Groner did not appeal, and
 the RO’s decision became final. Id. In 2001, Mr. Groner
 petitioned the Board to reopen his claim. S. Appx. 2. After
 a lengthy procedural history, the Board issued a final deci-
 sion in 2010 denying service connection. S. Appx. 1–2.
      Mr. Groner filed a new petition to reopen his claim in
 2014. The RO denied the petition. S. Appx. 2. The Board
 affirmed, finding the evidence submitted by Mr. Groner
 was not new and material. S. Appx. 5–6. Mr. Groner ap-
 pealed and the Veterans Court affirmed, holding the
 Board’s finding was supported by the record and accompa-
 nied by an adequate statement of reasons. S. Appx. 10.
 Mr. Groner appeals.
Case: 22-1928     Document: 19      Page: 3    Filed: 12/06/2022




 GRONER   v. MCDONOUGH                                        3



                          DISCUSSION
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(a), we may review “the
 validity of a decision of the [Veterans] Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof (other than a determination as to a factual matter)
 that was relied on by the [Veterans] Court in making the
 decision.” Except with respect to constitutional issues, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2).
      We lack jurisdiction over Mr. Groner’s appeal. Mr.
 Groner’s appeal does not involve the validity or interpreta-
 tion of a statute or regulation. Nor does it raise any consti-
 tutional issues. 1 Instead, Mr. Groner challenges the
 Board’s finding that the evidence he submitted is not new
 and material. However, “determinations of new and mate-
 rial evidence require the application of a clear legal stand-
 ard set forth in a regulation to the particular facts of a
 case.” Prillaman v. Principi, 346 F.3d 1362, 1367 (Fed. Cir.



     1    Mr. Groner summarily alleges that the decisions
 below raise a constitutional issue, Appellant’s Informal Br.
 at 2, because the Department of Veterans Affairs and the
 Board are “preventing [him] from the pursuit of happiness
 that is an unalienable right from the Creator found in the
 Declaration of Independence and upheld by our Constitu-
 tion.” Id. at 5. This vague statement is not sufficient to
 raise a genuine constitutional issue for purposes of our ju-
 risdiction. See Helfer v. West, 174 F.3d 1332, 1335 (Fed.
 Cir. 1999) (“To the extent [appellant] has simply put a ‘due
 process’ label on his contention that he should have pre-
 vailed on his. . . claim, his claim is constitutional in name
 only” and “does not confer upon us jurisdiction that we oth-
 erwise lack.”).
Case: 22-1928    Document: 19      Page: 4   Filed: 12/06/2022




 4                                    GRONER   v. MCDONOUGH



 2003). We lack jurisdiction to review application of law to
 fact and therefore dismiss.
                       DISMISSED
                           COSTS
 No costs.